Citation Nr: 0836011	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE
 
Entitlement to service connection for a respiratory disorder, 
to include emphysema.
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from July 1973 to July 
1975, January 1991 to March 1991, and January 2003 to August 
2004.  The veteran also served in the Army Reserves.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis , Missouri , which denied the claim sought.
 
 
REMAND 
 
 
The veteran claims entitlement to service connection for a 
respiratory disorder to include emphysema.  In this respect, 
the service treatment records reveal no complaints, findings 
or diagnoses of a respiratory disorder during either of the 
appellant's first two terms of active duty.  Further, at his 
February 2003 entrance examination to his third term of 
active duty, he presented with normal lungs.  Hence, he is 
presumed to have had a sound respiratory system at 
enlistment.  38 U.S.C.A. § 1111.
 
Later, in February 2003, the veteran was diagnosed with 
pneumonia.  In September 2003, he was diagnosed with 
bronchiectasis, and he was prescribed inhalers.  At that time 
a CT scan showed mild bilateral left lobe bronchiectasis.
 
In March 2004, he was presented for medical board 
proceedings, and while  bronchiectasis was listed as a 
disability, that disorder was found as a basis to find 
the veteran unfit for duty in April 2004.
 
Post service he was seen for a December 2004  VA 
examination.  That study revealed clear lungs to auscultation 
in all five lobes, and no wheezes, rales, or rhonchi.  A 
pulmonary function test revealed normal results.  
Significantly, a chest X-ray showed moderately severe 
emphysema-like changes of the lungs with architectural 
distortion and more prominent scarring involving the lower 
lobe, particularly on the left.  He was diagnosed with 
emphysema, and the examiner opined that both the in-service 
episode of pneumonia and the in-service episode of 
bronchiectasis had resolved.
 
The question arises, however, whether either 2004 diagnosis 
of emphysema, particularly in the left lung, or the 2005 
diagnosis of chronic obstructive pulmonary disease, bears any 
relationship to the appellant's in-service symptoms between 
January 2003 and August 2004.  Given the left lung 
involvement in-service and postservice, and given that the 
2004 VA examination was conducted by a nurse practioner, and 
not a physician who specializes in respiratory disorders, 
further development is judged to be in order.
 
In finding that further development is in order the Board 
acknowledges that the provisions of 38 U.S.C.A. § 1103(a) 
provide that a veteran's disability shall not be considered 
to have resulted from a disease contracted in the line of 
duty in the active military service on the basis that it 
resulted from disease attributable to the use of tobacco 
products by the veteran during the veteran's service.   
Still, the provisions of 38 U.S.C.A. § 1103(b), specifically 
provide that nothing in § 1103(a) shall be construed as 
precluding the establishment of service connection for 
disability from a disease which is otherwise shown to have 
been incurred or aggravated in active military service or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period.   Hence, if the 
appellant's in-service symptoms are related to his current 
disability, the provisions of 38 U.S.C.A. § 1103(a), would 
not estop VA from granting service connection.
 
Therefore, this case is REMANDED for the following action:
 
1.  The RO should contact the veteran and 
request that he identify any and all 
records, which have not been previously 
submitted, which would document any 
treatment for a respiratory disorder 
since 2005.  The veteran is particularly 
invited to present medical evidence which 
would link his current respiratory 
disorder to his in-service pathology.  
 Thereafter, the RO should take 
appropriate action to secure any records 
which have not been previously secured 
for inclusion in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file.
 
2.  Thereafter, the RO should refer the 
claims files for review by a board 
certified pulmonologist who has not 
previously examined or treated the 
veteran.  After carefully reviewing all 
of the evidence of record, 
the pulmonologist must address whether it 
is at least as likely as not that any 
current respiratory disorder, to include 
chronic obstructive pulmonary disease and 
emphysema, is related to the appellant's 
in-service symptoms of pneumonia and 
bronchiectasis.  Further, the examiner 
must address the significance of a VA 
diagnosis of emphysema only four months 
after discharge, and only four months 
after he either had, or had just finished 
treatment for, bronchiectasis.  The 
examiner must also address the 
relationship, if any, between the 
appellant's 2005 diagnosis of chronic 
obstructive pulmonary disease and his in-
service diagnosis of bronchiectasis.  A 
complete rationale must be provided for 
any opinion offered.  If the examiner 
finds that an examination is needed, such 
an examination must be conducted.
 
3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   
 
4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.   If the 
benefit sought on appeal remains denied, 
he and his representative must be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded  
an applicable time to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


